PCIJ_B_01_WorkersDelegateILO_LNC_NA_1922-07-31_ADV_01_NA_00_EN.txt. PERMANENT COURT OF INTERNATIONAL

JUSTICE.
FIRST (ORDINARY) SESSION.
PRESENT:
M. LODER, President,
M. WEISS, Vice-President,
. Lord FINLAY,
MM. NyHoLm,
| Moore,
DE BUSTAMANTE, ~
ALTAMIRA,
Opa,
ANZILOTTI, Judges,
MM. BEICHMANN,
NEGULESCO, Deputy-Judges.

ADVISORY OPINION No. I.

By a Resolution dated May 12th, 1922, the Council of the
League of Nations requested the Court, in accordance with
Article 14 of the Covenant, to give an advisory opinion on
the following question :

»Was the Workers’ Delegate for the Netherlands at the
Third Session of the International Labour Conference nomi-
nated im accordance with the provisions of paragraph 3 of
Article 389 of the Treaty of Versailles >”

The request for an advisory opinion on this question was
transmitted to the Court by a letter from the Secretary-
General of the League of Nations, by virtue of authority
received from the Council.

In conformity with Article 73 of the Rules of Court, notice
of the request was given to the Members of the League of
Nations through the Secretary-General of the League, to
the States mentioned in the Annex to the Covenant and to
the following organisations :

1922,
July 31st.
File: F.-a. TH,
Docket. 1: 2.
Ir

The International Association for the Legal Protection
of Workers ; oe,

the International Federation of - Christian. Trades
Unions, and :

the International. Federation of .Trades- ‘Unions.

: The request was also communicated. ‘to Germany: and
Hungary.

Finally, the Court decided to hear, at a public. sitting, the
representatives of any Government and international organi-
sation which, within a fixed period of time,expressed.a; desire
to be so heard. This decision was brought to. the:kñowledgé
of all the Members, States and organisations mentioned above,
and to the International Labour Office at Geneva.

The Court thus had at its disposal, when pronouncing: its
0 pinion, the following documents :.

1) A letter from the Director of the International La-
bour Office to the Secretary-General, dated March:17th,
1922, together with the Annexes accompanying this.letter.

2) A memorandum from the Netherlands Government, .
dated June r4th, 1922.

3) A memorandum from the Netherlands General Con-
federation of Trades Unions (Algemeen Nederlandsch
Vakverbond).

‘4) À telegram from the Swedish Government.
The Court also heard oral statements : LE ma
1) On behalf of the British Government, ... .:
2) on behalf of the Netherlands Government, :
3) on behalf of the International . ‘Federation of
Trades Unions,
-4) on behalf of the International Federation of
Christian Trades Unions, - |
5) on behalf of the International ‘Labour Office.
As a result of this information, the: following facts: are
established : |
The Minister. of Labour of the Netherlands, -. with. the
object of bringing about the agreement prescribed. in Article
389; paragraph 3 of the Treaty. of Versailles, invited the
13

five ‘following Netherlands Labour Organisations, which
he regarded as the most important, to take part in a con-
sultation with regard to the nomination of the workers’
delegate for the third Session of the International Labour
Conference :
1) The Netherlands Confederation of Trades Unions,
“numbering, in April 1921, 218,596 members ;
2) The Confederation of Catholic Trades Unions,
numbering, in April 1921, 155,642 members ;

3) The Confederation of Christian Trades Unions,
numbering in April 1921, 75,618 members ;

4) The Netherlands General Confederation of Trades
= Unions, numbering, in April 1921, 51,195 members ;

5) The National Labour Secretariat, numbering in

January Ist, 1921, 36,038 members.

The last of the five organisations mentioned above refused
to take part in the consultation. The consultation did not
lead to general agreement. The second, third and fourth
organisations mentioned agreed among themselves to propose
a candidate for nomination, while the Netherlands Confe-
deration of Trades Unions, on the other hand, considered
itself entitled to propose the workers’ delegate. |

The Netherlands workers’ delegate to the first and second
Sessions of the Labour Conference had been nominated from
the Netherlands Confederation of Trades Unions, either
without opposition on the part of the other organisations
or with their express consent. The latter organisations were,
on those occasions represented by technical advisers. The
Minister, however, when nominating the delegate for the
second session of the Conference, expressed the intention
of selecting a member of one of the other organisations as
delegate on the next occasion, whilst at the same time assu-
ring the Netherlands Confederation that it would be repre-
sented by an adviser.

The: Minister accordingly proposed, in. 1921, to choose
one of the technical advisers to the third session of the
Conference from amongst the members of the Netherlands
Confederation of Trades Unions, whilst appointing a can-
15

didate proposed by. the other organisations as Workers’
Delegate. The Netherlands Confederation, however, would
not fall in with this arrangement.

Thereupon, the Queen of the Netherlands, by a Royal
Decree, dated October 4th, 1921, appointed as Workers’
Delegate the common nominee of the three organisations.

On October 22nd, 1921, the Netherlands Confederation
_ of Trades Unions sent a letter to the International Labour
Office protesting against this nomination. The Confederation
maintained that the nomination constituted. a violation of
the provisions of Article 389 of the Treaty of Versailles,
because the selected candidate was not selected in agreement
with the Netherlands Confederation, which taken singly
had the largest number of members, and was, on this account,
the most’ representative organisation within the meaning
of the above mentioned Article.

The Conference, however, admitted the Workers’ Delegate
appointed by the Netherlands Government on the under-
standing that his admission should not be treated as a
precedent. At the same time it adopted the following reso-
lution :

:,The General Conference of the International Labour
Organisation invites the Governing Body of the Inter-
national Labour Office to request the Council of the
League of Nations to obtain, in accordance with Article

“14 of the Covenant of the League of Nations, from the

Permanent Court of International Justice an. opinion
as to the interpretation of Article 389 of the Treaty
of Versailles and as to the rules which should be observed
by the Members of the International Labour. Organi-
gation, in order to comply with the terms of this Article
in appointing non-Government Delegates and Advisers
‘to the Sessions of the General Conference.” °

. In’ pursuance of this resolution, and under instructions
from the Governing Body of the International Labour
Office, the Director of the Office requested the Council of
the League of Nations to obtain from the Court an opinion
upon ‘the question whether the Workers’ Delegate for the
17

Netherlands at the Third Session:of the International Labour
Conference was nominated. in accordance ‘with the provisions
of paragraph .3: of Article 389 .of the: Treaty « Of Versailles.

‘This request: was s favourably received by the. Council, who
decided to ask the Court for an advisory opinion upon thé above
mentioned question. +.

The Court gives its opinion as follows :

Since the Netherlands Workers’ Delegate to the Third
Session of the International Labour Conference was.admitted
by the Conference, the Court is of opinion that. the. sole
object of the question submitted to. it is to. obtain an inter-
pretation of the provisions of paragraph 3 of Article. 380.
Though, according to the form given to the question. by
the Council of’ the League of Nations, the method of proce-
dure adopted by the Government of the Netherlands for
the nomination of the Workers’ Delegate forms ‘the subject
of the question, this is solely in order to fix clearly the state
of facts to which the interpretation has application.

The passages material to be considered are the third and
seventh paragraphs of Article 389 : a

Paragraph 3. — ,,The Members undertake to. .nomi-
nate non-Government Delegates and advisers chosen in
agreement with the industrial organisations, if such
organisations exist, which are most representative of
employers or work-people, as the case may. be, i in their
respective countries.”

Paragraph 7. — ,,The credentials of. Delegates and
their advisers shall be subject to scrutiny by. the
Conference, which may, by two-thirds of the votes. cast
by the Delegates present, refuse to admit any Delegate
or adviser whom it deems not to have been nominated
in accordance. with this Article.” :

. The Netherlands. Confederation: of Trades : Unions is, on
the statements. before the Court, the most numerous. organisa-
tion of the kind. ‘in Holland. Poot ti
19

It would not necessarily follow that it is the most represen-
tative,. but for the purposes of this opinion it may be assumed
to be so. =

The General Conference of Representatives of the Members
of the International Labour Organisation is composed of four
representatives of each of the Members, of whom two are to
be Government Delegates, and the two others are to be dele-
gates representing respectively the employers and the work-
people of each of the Members. (See the first paragraph of
Article 3809). De ue

There is no limitation upon the freedom of choice by the
Government in appointing the two Government Delegates,
but with regard to the choice of the non-Government Delegates
a limitation is imposed. By the third paragraph of Article
389 of the Treaty, the Members undertake that, if industrial
organisations exist in the country, the Member shall nominate
non-Government. Delegates chosen in agreement with the
industrial organisations which are most representative of
employers or workpeople, as the case may be, in their respec-
tive countries.

The engagement contained in the third paragraph is not
a mere moral obligation. It is a part of the Treaty and consti-
tutes an obligation by which the Parties to the Treaty are
bound to one another.

The obligation is, that the persons nominated should have
been chosen in agreement with the organisations most repre-
sentative of employers or workpeople; as the.case may be.
There is no definition of the word ,,representative’’ in the
Treaty. The most representative organisations for this pur-
pose are, of course, those organisations which best represent
the employers and the workers respectively. What these
organisations are, is a question to be decided in the particu-
lar case, having regard to the circumstances in each particular
country at the time when the choice falls to be made. Numbers
are not the only test of the representative character of
the organisations, but they are an important factor ;
other things being equal, the most numerous. will be the most
representative. The Article throws upon the Government of
the State. the duty of deciding, on the data at its disposal,
27

what organisations are, in point of fact, the most representa-

tive: Its decision on this question may, however, be reviewed

under the seventh paragraph of this Article, and the Confe-
rence has the power, by a two-thirds majority, to refuse to:

admit any delegate whom it deems not to have been nomina-
ted in accordance with the Article. Such a refusal to admit
may be based on any grounds, either of fact or law, which

satisfy the Conference that the delegates have not been so-

nominated.

The Netherlands Government, whose good faith in this.

matter has not been contested, came to the conclusion that
three organisations, the Catholic Confederation, the Christian

Confederation and the General Confederation were collec-

tively more representative of the workpeople of the Nether-
lands than the Netherlands Confederation. The Government

accordingly nominated the delegate in agreement with.

those three organisations.

Could the Netherlands Government dispense with an
agreement with the Netherlands Confederation of Trades. .
Unions, and content itself with an agreement with the

three other organisations ?

In order to reply to this question, it must first of all. be
decided whether the agreement must be with only one

_ organisation.

It was ‘suggested that the third paragraph of Article:

389 .spoke of organisations in the plural, only because it

was dealing with the case of the employers as well as with.

the case of the workers, and that what was meant was. that
the Government, in nominating the employers’ delegate,
should proceed in agreement with the views of the one

organisation most important amongst those representative.

of the employers, and in choosing the workers’ delegate,
in accordance with the views of the one organisation most.
important amongst those representative of the workers.
The Court cannot accept this interpretation.
The view maintained by the Netherlands Confederation.
is not sufficiently supported by the text of the Article,
23

and it is at all events obvious that the ideas inspiring the
provisions of paragraph 3 clearly demonstrate that the only
possible construction that can be given to the word ,,organi-
ations’. is that. the plural refers: as well to employers’ as to
workers’ organisations.

In accordance with the terms of the first paragraph of
Article 389, the Workers’ Delegate represents all workers
‘belonging. to a particular Member. The only object of the
intervention of industrial organisations, in connection with
the selection of delegates and technical advisers, is to ensure;
as far as possible, that the Governments should nominate
persons whose opinions are in harmony with the opinions
of employers and workers respectively. If, therefore, in a
particular country there exist several industrial organisations
representing the working classes, the Government must :
take all of them into consideration when it is proceeding
‘to the nomination of the workers’ delegate and his technical
advisers. Only by acting in this way can the Government
succeed in choosing persons who, having regard to the
‘particular circumstances, will be able to represent at the
‘Conference the views of the working classes concerned.

The following exemple will show how widely the. view
‘maintained by the Netherlands Confederation of Trades
Unions. differs from the spirit of Article 389 of the Treaty
of Versailles. In a given country there are six organisations
of workers, one with II0,000 members, and five others
each with a membership of 100,000. According to the view
of the objectors to the nomination made in the present
case, the candidate proposed by the five last organisations
jointly would have to be discarded in favour of the candidate
of the first. One hundred and ten thousand workers would
‘dictate to five hundred thousand.

Such a result is enough to condemn the interpretation
which would make it possible, and unequivocal terms would
‘be required to compel its adoption. Now the wording of
the Article lends no support to such an interpretation.

It has been contended that it would be advantageous if
the delegate were to represent a single organisation and
25
not a group of organisations, whose policies may differ.
The Court confines itself to observing that no suggestion
to the effect that only one organisation should be represented
is anywhere to be found in the Treaty, which, on the con-
trary, expressly refers, in the first paragraph of Article 389,
to there presentation of the workers of each particular country.
The Netherlands Confederation of Trades Unions has
also contended that; even admitting that the text of para-
graph 3 of Article 389 purports to include several workers’
and employers’ organisations, the delegate was not nominated
in accordance with the provisions of the paragraph in ques-
tion, because an agreement with three organisations which
do not include the most numerous organisation, is not an
agreement with ‘He most representative organisations. The
meaning of this appears to be that if the plural construction
of the text is adopted, the agreement should be made with
all the most representative organisations. Even. admitting
that such an interpretation is reconcilable with the letter
of paragraph 3 of Article 389, it is clearly inadmissible. In
order to realise this, it will suffice to point out that the
construction in question would make it possible for one
single organisation, in opposition to the wishes of the great
majority of workers, to prevent the reaching of an agreement.
A construction which would have this result must be rejected.
The aim of each Government must, of course, be an
agreement with all the most representative organisations
of employers and workers, as the case may be ; that, however,
is only an ideal which it is extremely difficult to attain,
and which cannot, therefore, be considered as the normal —
_ case and that contemplated in. paragraph 3 of Article 380.
What is required of the Governments is that they should
do their best to effect an agreement, which, in the circum-
stances, may be regarded as the best for the purpose of
ensuring the representation of the workers of the country.
This ‘is precisely what the Netherlands’ Government did,
when, after failing to reach an agreement with all the indus-
trial organisations which it regarded as the most repre-
sentative, it nominated the Workers’ Delegate in agreement
with the organisations which, taken together, included a
27

majority of the organised workers of the country. This
does not mean that the fortuitous and temporary combi-
nation of three different organisations was treated by the
Netherlands Government as a single organisation which,
ipso facto, had become the most representative in place
of the Netherlands Confederation of Trades Unions. Such
a fiction is in no way necessary in order to explain and
justify the action taken by the Government.

FOR THESE REASONS:

The Court is of opinion that the Workers’ Delegate for
the Netherlands at the third. Session of the International
Labour Conference was nominated in accordance with the
provisions of paragraph 3 of Article 389 of the Treaty of
Versailles, and therefore answers im the affirmative the
question referred to it

Done in French and English, the French text being autho-
titative,

at the Peace Palace, the Hague, this thirty-first day -

of July, “ore thousand nine hundred and twenty-two,
in two copies, one of which is to be placed in the archives .
of the Court and the other to be forwarded to the Council
of the League of Nations.

(signed) LODER,
President.

(signed) A. HAMMARSKJOLD,
Registrar.
